Citation Nr: 0122711	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to July 
1994.  His report of separation and verification of service 
further reflects that he had five years and eight months of 
inactive service, including a period of active duty for 
training from April 1981 to July 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The case was previously before the Board in July 2000, at 
which time it was remanded for additional development.  At 
that time, the tinea pedis and the pseudofolliculitis barbae 
were each rated as not disabling to a compensable degree.  In 
December 2000, the RO increased the evaluations to 10 percent 
for each disability, effective September 8, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The service-connected tinea pedis is currently manifested 
by complaints of constant itching, and by objective 
observations of exfoliated tissue with tenderness and 
cracking between the 4th and 5th toes of the right foot, 
slight crusting of the toes bilaterally, and hypertrophic 
nails; but no bleeding, ulceration or systemic or nervous 
manifestations.

3.  The service-connected pseudofolliculitis barbae is 
currently manifested by active, inflamed, tender abscesses 
with drainage, exudate, and crusting on both cheeks; 
multiple, small, nontender nodules on both cheeks, under the 
chin, and on the anterior aspect of the neck which are 
described as moderately disfiguring and obvious to the casual 
observer; but no exfoliation, ulceration or systemic or 
nervous manifestations.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 
1991 and Supp. 2000); the Veterans Claims Assistance Act of 
2000, Publ. Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); 
38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 
7899-7806 (2000), 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  The criteria for an evaluation of 30 percent, and no 
greater, for pseudofolliculitis barbae have been met.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2000); the Veterans 
Claims Assistance Act of 2000, Publ. Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Code 7899-7806 (2000), 66 Fed. Reg. 46520 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act.  Initially, the Board notes 
that, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted as Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The new statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims, and is 
applicable to claims pending at the time of its enactment, 
including the present claim before the Board.  On August 29, 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
addition, the Board remanded the present claim for further 
development in July 2000.  Accordingly, the Board must assess 
whether the development of the veteran's claim and appeal has 
been sufficient to meet the enhanced obligations embodies in 
the VCAA, and whether the RO has complied with the terms of 
the remand, as required by Stegall v. West, 11 Vet. App. 268 
(1998).

After review of the claims file, the Board finds that VA has 
both met the requirements of the VCAA and Stegall, supra, 
concerning the issue of entitlement to higher evaluations for 
the veteran's service-connected skin conditions.  The RO has 
obtained records of treatment identified by the veteran in 
August 2000 and has afforded the veteran further examination 
to determine the extent and severity of his service-connected 
skin conditions.  The examination report further reflects 
that the physician described the veteran's disability in 
terms of the criteria in the Schedule.  The veteran has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  He has not 
averred or testified that his skin conditions have worsened 
in severity since the most recent, November 2000 VA 
examination report, or that they are manifested by symptoms 
other than those identified in that examination.  Nor has he 
indicated that he has received additional treatment beyond 
that which he identified to the RO in August 2000.  Finally, 
the Board notes that the RO has given the veteran notice of 
the evidence he must submit and the criteria required for 
higher evaluations under the pertinent diagnostic codes in 
the statement of the case and supplemental statements of the 
case.

Accordingly, the Board finds that the notification and duty-
to-assist provisions of the VCAA and the implementing 
regulations have been satisfied in this case.  The Board 
further finds that the RO has fulfilled the terms of the 
previous remand, in compliance with Stegall, supra.


Factual Background.  Service connection for tinea pedis and 
pseudofolliculitis barbae was originally granted by a rating 
decision dated in June 1995.  Zero percent evaluations were 
assigned, effective in August 1994, which is the month 
immediately following the veteran's discharge from active 
service.

Concerning the service-connected tinea pedis, the report of 
VA examination for disability evaluation purposes, dated in 
November 2000, shows that the veteran complained of 
persistent itching on his feet and thick nails.  The examiner 
observed slight crusting of the toes on both feet and build 
up of exfoliate tissue with tenderness and cracking, but 
without bleeding, between the 4th and 5th toes of the right 
foot.  Hypertrophic nails were noted, secondary to the fungal 
disease.  The examiner diagnosed eczema with exfoliation and 
itching on all five toes of both feet, with cracking of the 
tissue between the 4th and 5th toes on the right foot.  There 
was no ulceration, bleeding, or systemic or nervous 
manifestations.

Examination in November 2000 reflects that, concerning the 
pseudofolliculitis barbae, the veteran complaints of 
inflammation with residual scarring over previous infections.  
The examiner observed two active, inflamed, tender abscesses 
with drainage, one on each cheek, and multiple small nodules 
on both cheeks, under his chin, and on the anterior aspect of 
his neck.  These nodules were not tender, but the examiner 
opined that they were disfiguring to a moderate degree and 
obvious to the casual observer.  Exudation was present from 
the active lesions, secondary to drainage from the enflamed 
follicles and with crusting secondary to the drying of the 
exudation.  There was no exfoliation, itching, ulceration or 
systemic or nervous manifestations.

A September 1998 VA examination report is also of record, but 
simply records the veteran's complaints of pain between the 
4th and 5th right toes, and notes the presence of anatomical 
occlusion of the toenails, tinea pedis, and 
pseudofolliculitis barbae.  Photographs were taken and are 
present in the claims file.  They reflect discoloration 
between the toes on both the veteran's feet, and thickened 
toenails.  Photographs taken in May 1995 reflect cracking 
between what appears to be the 4th and 5th toes of the 
veteran's right foot, and nodules on his chin, around his 
mouth, and on his cheeks.

Criteria.  In considering the severity of a disability, it is 
essential to trace the medical history of the disability.  
38 C.F.R. § 4.1, 4.2.  Service-connected disabilities are 
rated in accordance with the Schedule for Rating Disabilities 
(Schedule).  The ratings are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The current 10 percent evaluations for the service-connected 
skin conditions were assigned under Diagnostic Code 7899-7806 
for tinea pedis and also for pseudofolliculitis barbae.  See 
38 C.F.R. §§ 4.27, 4.87 (2000).  The Schedule provides a 10 
percent evaluation under Diagnostic Code 7806 for eczema 
manifested by exfoliation, exudation or itching if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation contemplates constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is awarded for eczema that involves ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or that is exceptionally repugnant.


Analysis.  After review of the medical evidence, the Board 
finds that the criteria for a rating in excess of 10 percent 
evaluation are not met for the service-connected tinea pedis, 
but that the criteria for a 30 percent evaluation, and no 
greater, are met for the service-connected pseudofolliculitis 
barbae.  38 C.F.R. § 3.102, 4.7.

As for the skin condition affecting the veteran's feet, the 
medical evidence shows complaints of persistent itching of 
both feet, and of cracking and soreness between the 4th and 
5th toes of the right foot with objective observations of 
slight crusting of the toes on both feet, exfoliated tissue 
with tenderness and cracking between the 4th and 5th toes of 
the right foot, and itching on all five toes of both feet.

In the skin condition affecting the veteran's face and neck, 
the medical evidence shows complaints of inflammation and 
residual scarring with objective observations of active 
infection on both cheeks with inflammation, tenderness, 
abscesses with drainage, exudation, and crusting.  In 
addition, the physician found multiple, nontender small 
nodules over the veteran's chin, both cheeks, and neck.  The 
physician noted that these manifestations would be obvious to 
the casual observer and described them as disfiguring to a 
moderate degree.

VA treatment records reflect no complaints of or treatment 
for these skin conditions.  The veteran reported at 
examination in November 2000 that he self-treats his face 
with Noxzema cream and tries to shave infrequently, and that 
he self-treats his feet with antifungal creams with daily 
cleansing between his toes.  Photographs present in the 
claims file are consistent with the findings described by the 
physician in November 2000.  The photographs of the veteran's 
face show multiple, small nodules that are obvious and 
numerous, and that cover much of the veteran's lower face and 
neck.  The photographs of the veteran's feet show thickening 
and crusting of the toenails on both feet, particularly on 
the right foot.

The currently assigned 10 percent rating for the skin 
condition of the veteran's feet contemplates exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  A 30 percent evaluation would require 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  The records reflects that the veteran 
complains of itching of his feet, and examination has 
revealed exfoliated tissue with tenderness and cracking 
between the 4th and 5th toes of the right foot, slight 
crusting of the toes bilaterally, and hypertrophic nails.  
The skin condition of the veteran's feet does not involve an 
exposed surface or an extensive area.  Likewise, this 
condition is not productive of disfigurement.  Extensive 
lesions have not been reported.  In the opinion of the Board, 
the disability picture associated with the tinea pedis does 
not approximate the criteria required for a rating in excess 
of 10 percent.

With regard to the pseudofolliculitis barbae, the Board finds 
that this condition is manifested by active, inflamed, tender 
abscesses with drainage, exudate, and crusting on both 
cheeks; multiple, small, nontender nodules on both cheeks, 
under the chin, and on the anterior aspect of the neck which 
are described as moderately disfiguring and obvious to the 
casual observer.  In the opinion of the Board, the disability 
picture associated with the pseudofolliculitis barbae does 
more nearly approximate the criteria required for a rating of 
30 percent.  A higher evaluation could be warranted for this 
skin condition if ulceration, extensive exfoliation or 
crusting was present, and the condition involved systemic or 
nervous manifestations or was exceptionally repugnant.  Yet, 
the medical evidence does not show that the required 
manifestations are present.  The pseudofolliculitis barbae is 
not productive of ulceration, exfoliation or systemic or 
nervous manifestations.  While the pseudofolliculitis barbae 
has been described as moderately disfiguring, it not 
described as-nor does it appear from the photographs to be-
exceptionally repugnant.

This does not, however, necessarily preclude the granting of 
an increased rating for these disabilities.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Evaluations from zero to 50 percent 
are available for degrees of impairment caused by skin 
conditions.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization or frequent treatment for his 
service-connected skin conditions.  Concerning the 
interference of the veteran's service-connected 
pseudofolliculitis barbae with his self-employment as a 
plumber, the veteran has averred that the disfigurement he 
suffers has resulted in his not being asked to return to a 
jobsite.  Yet, the Board notes that the record is bereft any 
objective evidence that either service-connected skin 
condition markedly interferes with his employment.  Thus, the 
Board cannot find that the impairment resulting from the 
service-connected tinea pedis and pseudofolliculitis, alone, 
interferes markedly with his employment.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the service-connected tinea pedis is 
adequately compensated by the 10 percent schedular evaluation 
under Diagnostic Code 7899-7806, and that the service-
connected pseudofolliculitis is adequately compensated by the 
30 percent schedular evaluation under Diagnostic Code 7899-
7806.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinea pedis is denied.

Entitlement to a 30 percent evaluation, and no greater, for 
pseudofolliculitis barbae, is granted subject to the laws and 
regulations governing the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

